  Case 3:20-cv-01240-JPG Document 5 Filed 11/16/20 Page 1 of 5 Page ID #59




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SACOREY CLARK, #45720-044, and                 )
 LAVERNE HENDERSON, #14239-035,                 )
                                                )
               Plaintiffs,                      )
                                                )
 vs.                                            )           Case No. 20-cv-00749-JPG
                                                )
 E. WILLIAMS,                                   )
 JAY BAGWELL,                                   )
 MS. SANTIAGO,                                  )
 MR. PATTERSON,                                 )
 MR. HARKINS,                                   )
 ROSALIN ROBINSON,                              )
 MR. PEREZ,                                     )
 MR. SERIO,                                     )
 MRS. DUGDALE,                                  )
 MS. HODGES,                                    )
 MS. HUSTON,                                    )
 MRS. FITZPATRICK,                              )
 MR. ALLEN,                                     )
 MR. JONES,                                     )
 MR. DOWDING,                                   )
 T.G. WERLICH,                                  )
 MR. CHEEKS,                                    )
 MR. SCHMIDT,                                   )
 W. PHILLIPS,                                   )
 T. PHILLIPS,                                   )
 A. WELLS,                                      )
 A. DOMINGUIEZ,                                 )
 M. PUCKETT,                                    )
 and MR. SEELY,                                 )
                                                )
               Defendants.                      )

                                 ORDER SEVERING CASE

GILBERT, District Judge:

       On July 31, 2020, Plaintiffs Sacorey Clark and Laverne Henderson filed this action together

pursuant to 28 U.S.C. § 1331 and Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).

(Doc. 1, pp. 1-33). In the Complaint, Plaintiffs complain of numerous violations of their rights

                                                1
  Case 3:20-cv-01240-JPG Document 5 Filed 11/16/20 Page 2 of 5 Page ID #60




under federal and state law at the Federal Correctional Institution located in Greenville, Illinois

(“FCI-Greenville”). (Id.). They seek declaratory and monetary relief. (Id.).

       On August 5, 2020, this Court entered an order pursuant to Boriboune v. Berge, 391 F.3d

852 (7th Cir. 2004). (Doc. 5). Plaintiffs were advised of the risks and obligations of group

litigation. Sacorey Clark was designated as the lead plaintiff. (Id. at 4). Laverne Henderson was

given the opportunity to notify the Court of his intention to proceed in the group action, sever his

claims into a separate suit, or dismiss his claims altogether. Each plaintiff was ordered to prepay

the $400.00 filing fee for this action or file a properly completed Motion for Leave to Proceed in

forma pauperis (“IFP motion”). Their deadline for doing so was September 1, 2020. (Id. at 5-6).

       Plaintiffs missed this deadline.      They instead filed a First Amended Complaint on

September 14, 2020. (Doc. 8). The Court accepted this document as confirmation that Plaintiffs

intended to proceed with group litigation. (Doc. 10). However, the Court deferred preliminary

review of the First Amended Complaint until they prepaid the filing fee or filed an IFP motion.

(Id.). Plaintiffs were given a new deadline of September 28, 2020. (Id.).

       On September 17, 2020, Plaintiffs filed IFP motions and a Response, in which they sought

additional time to sever the action into two separate matters, among other things. (Doc. 11-13).

The Court construes the Response as a request to sever Laverne Henderson’s claims into a separate

case. Rule 21 of the Federal Rules of Civil Procedure grants district courts broad discretion when

deciding whether to sever claims or to dismiss improperly joined defendants. Owens v. Hinsley,

635 F.3d 950, 952 (7th Cir. 2011). The Court will exercise its discretion and sever Plaintiff

Henderson’s claims at this time.

       This is due, in part, to Plaintiffs’ request. (See Doc. 13). The Court also notes that Plaintiffs

are no longer housed in the same facility. Plaintiff Henderson remains incarcerated at FCI-



                                                  2
  Case 3:20-cv-01240-JPG Document 5 Filed 11/16/20 Page 3 of 5 Page ID #61




Greenville, but Plaintiff Clark has transferred to the Federal Correctional Institution in Memphis,

Tennessee (“FCI-Memphis”). Coordinating group litigation from two facilities is difficult under

the best of circumstances. The additional difficulties posed by the pandemic make communication

and coordinated efforts between the plaintiffs even less efficient and effective. Moreover, their

claims arise from numerous incidents that occurred on different dates, involve separate defendants,

and share little in common. To simplify this litigation and move it forward most efficiently, the

Court deems it necessary to sever Plaintiff Henderson’s claims into a separate action.

       The Clerk will be directed to open a newly-severed case naming Plaintiff Henderson as the

only plaintiff. He will be responsible for the filing fee in the severed case, but not this case. The

Clerk of Court will be directed to file his IFP motions (Docs. 12 and 17) therein.

       Plaintiffs Clark and Henderson will each have time to prepare separate complaints focusing

only on their claims. Plaintiffs should each entitle his complaint as the “Second Amended

Complaint” and use the case number assigned to his particular case. Plaintiffs are WARNED that

failure to timely file a Second Amended Complaint that focuses only on his claims by the below

deadline provides grounds for dismissal of that plaintiff’s case. See FED. R. CIV. P. 41(b).

                                            Disposition

       IT IS ORDERED that ALL CLAIMS involving Plaintiff LAVERNE HENDERSON

are SEVERED into a new case, which shall be captioned: LAVERNE HENDERSON, Plaintiff

vs. E. WILLIAMS, et al., Defendants.

       The Clerk is DIRECTED to file the following documents in the newly-severed case:

       1) First Amended Complaint (Doc. 8);
       2) Consent / Non-Consent to United State Magistrate Judge (Doc. 3);
       3) Laverne Henderson’s IFP motions (Docs. 12 and 17); and
       4) This Memorandum and Order Severing Case.


                                                 3
  Case 3:20-cv-01240-JPG Document 5 Filed 11/16/20 Page 4 of 5 Page ID #62




       On or before December 14, 2020, Plaintiff Clark is ORDERED to file a “Second

Amended Complaint” focusing only on his claims against the defendants in this action, and

Plaintiff Henderson is ORDERED to file a “Second Amended Complaint” focusing only on his

claims against the defendants in the newly-severed case. Should a plaintiff fail to file an amended

complaint within the allotted time or consistent with the instructions in this Order, his entire case

shall be dismissed with prejudice for failure to comply with a court order and/or prosecute his

claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal may also count as

one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g). It is strongly recommended

that each Plaintiff use the civil rights complaint form designed for use in this District. He should

label the form, “Second Amended Complaint,” and he should list the case number associated with

his own action on the first page. To enable Plaintiffs to comply with this Order, the CLERK is

DIRECTED to mail each Plaintiff a blank civil rights complaint form.

       IT IS ORDERED that Plaintiff LAVERNE HENDERSON is DISMISSED with

prejudice from this action, and the Clerk of Court is DIRECTED to TERMINATE this Plaintiff

as a party to this action in CM/ECF.

       IT IS ORDERED that the pending Motions for Leave to Proceed in forma pauperis filed

by Laverne Henderson (Docs. 12 and 17) are TERMINATED herein. Plaintiff Henderson’s IFP

motions will be addressed in the severed case.

       The only claims remaining in this action are ALL CLAIMS asserted by Plaintiff

SACOREY CLARK against all Defendants. The Clerk of Court is DIRECTED to modify the

case caption as follows: SACOREY CLARK, Plaintiff vs. E. WILLIAMS, et al., Defendants.

       Finally, Plaintiffs are ADVISED of their continuing obligation to keep the Clerk of Court



                                                 4
  Case 3:20-cv-01240-JPG Document 5 Filed 11/16/20 Page 5 of 5 Page ID #63




and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this Order will cause a delay in the

transmission of court documents and may result in dismissal for want of prosecution. FED. R. CIV.

P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/13/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 5
